                                                              Case 2:20-cv-01448-DGC Document 13 Filed 10/15/20 Page 1 of 14




                                                        1    Christopher R. Houk, State Bar No. 20843
                                                             HOUK LAW FIRM, PLLC
                                                        2    1050 East Southern Avenue, Suite A-3
                                                        3    Tempe, AZ 85282
                                                             Telephone: 480.569.2377
                                                        4    Facsimile: 480.569.2379
                                                             chouk@houklawfirm.com
                                                        5    Attorneys for Kristin Fast
                                                        6
                                                             Please send all documents to:
                                                        7    jmontanez@houklawfirm.com
                                                        8
                                                        9                              IN THE UNITED STATES DISTRICT
                                                        10                              FOR THE DISTRICT OF ARIZONA
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                               Kristin Fast,
                                                        12                                                           Case No. 2:20-cv-01448-CDB
                                                        13                                              Plaintiff,
               HOUK LAW FIRM, PLLC




                                                                                                                     SECOND AMENDED COMPLAINT
                                                        14     vs.                                                   AND DEMAND FOR JURY TRIAL

                                                        15     GoDaddy.com, LLC, a foreign limited liability
                                                               company, Thyagi Lakshmanan, Jane Doe
                                                        16     Lakshmanan,
                                                        17                                           Defendants.
                                                        18
                                                        19           Plaintiff Kristin Fast developed a debilitating, permanent disease due to being
                                                        20   pressured to stay at work after an injury and was terminated shortly after returning from leave
                                                        21   in violation of the Family Medical Leave Act, the Americans with Disabilities Act, and Title
                                                        22   VII of the Civil Rights Act of 1964.
                                                        23                                              Plaintiff’s Claims

                                                        24           1.     42 U.S.C. § 2000(e)-2(1) – Title VII - Hostile Work Environment in Employment
                                                        25   Based Upon Sex;
                                                        26           2.     29 U.S.C. § 2615(a)(1); 29 C.F.R. § 825.220 - Family and Medical Leave Act,
                                                        27   Interference Claim.

                                                        28
                                                                                                    Page 1 of 14
                                                              Case 2:20-cv-01448-DGC Document 13 Filed 10/15/20 Page 2 of 14



                                                                    3.     42 U.S.C. §§ 12112(a) and (b)(5)(A) – Americans with Disabilities Act, Failure to
                                                        1
                                                             Provide Reasonable Accommodation.
                                                        2
                                                                    4.     42 U.S.C. §§ 12112(a) and (b)(5)(B) - Americans with Disabilities Act,
                                                        3
                                                             Discriminatory Discharge.
                                                        4
                                                        5
                                                                                              The Parties and Jurisdiction
                                                        6           5.     The Plaintiff, Kristin Fast has been at all times material to this Complaint:
                                                        7                  A.      an adult resident of Maricopa County, while currently being a resident of
                                                        8    Hillsborough County, Tampa, Florida; and
                                                        9                  B.      was employed by Defendant GoDaddy.com, LLC (GoDaddy); and
                                                        10                 C.      a person whose sex is female.
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11          6.     Defendant GoDaddy is, and has been at all times material to this Complaint:
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                        12                 A.      the employer of Kristin;

                                                        13                 B.      an employer of more than fifteen persons; and
               HOUK LAW FIRM, PLLC




                                                        14                 C.      located within Arizona, including Maricopa County, Arizona;
                                                                    7.     Defendant Thyagi Lakshmanan is, and has been at all times relevant to this
                                                        15
                                                        16   Complaint:

                                                        17                 A.      An individual residing in King County, State of Washington;
                                                        18
                                                                           B.      An “employer” as that term is defined in 29 C.F.R. § 825.104;
                                                        19
                                                                           C.      Upon information and belief, lawfully married to Defendant Jane Doe
                                                        20
                                                        21                         Lakshmanan, whose name will be amended upon learning of her

                                                        22                         identity, acting on behalf of their marital community; and
                                                        23                 D.      An agent of GoDaddy, acting on its behalf.
                                                        24
                                                                    8.     Kristin seeks relief for counts one through four which all arise from federal
                                                        25
                                                             statutes. This Court therefore has original jurisdiction pursuant to 28 U.S.C. § 1343(a)(3), (4).
                                                        26
                                                        27
                                                        28
                                                                                                  Page 2 of 14
                                                              Case 2:20-cv-01448-DGC Document 13 Filed 10/15/20 Page 3 of 14



                                                                    9.      All events alleged occurred in Maricopa County, Arizona, and Maricopa County
                                                        1
                                                        2    is the domicile of all parties.
                                                        3
                                                                    10.     Based upon the foregoing, the United States District Court for the District of
                                                        4
                                                             Arizona, Phoenix Division, is the appropriate venue for this action pursuant to 28 U.S.C.
                                                        5
                                                             §1391(b).
                                                        6
                                                                    11.     Kristin has satisfied all conditions precedent to filing suit.
                                                        7
                                                                                        Fact Allegations in Support of All Counts
                                                        8
                                                                    12.     In about December 2016, GoDaddy offered Kristin employment, having been
                                                        9
                                                             pleased with her job performance when she worked for GoDaddy previously for over two
                                                        10
                                                             years. In December 2016, GoDaddy offered to pay her a yearly bonus and restricted stock
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                             units that GoDaddy valued at $35,000 and that vested over 4 years.
                                                        12
                                                                    13.     Kristin accepted the offer and in about January 2017, Kristin started at
                                                        13
               HOUK LAW FIRM, PLLC




                                                             GoDaddy as a Senior Program Manager – Engagement Marketing Platform.
                                                        14
                                                                    14.     Kristin performed her job duties satisfactorily.
                                                        15
                                                                    15.     In August 2017, Kristin filed a sex harassment claim against her supervisor.
                                                        16
                                                                    16.     In November 2017, GoDaddy transferred Kristin to a new supervisor, Thyagi
                                                        17
                                                             Lakshmanan, who instructed her not to formally request time off for medical issues and to
                                                        18
                                                             cancel her intermittent FMLA. As instructed, in December 2017, Kristin canceled her
                                                        19
                                                             intermittent FMLA when it came up for renewal.
                                                        20
                                                                    17.     In February 2018, Kristin sustained injuries due to a skiing accident.
                                                        21
                                                             Lakshmanan instructed Kristin not to officially file for leave.
                                                        22
                                                                    18.     Just days before Kristin’s surgery, Kristin received her employment evaluation
                                                        23
                                                             for the 2017 calendar year. She earned an overall score of 99 out of 100. Most GoDaddy
                                                        24
                                                             employees don’t receive a score as high as 99 out of 100.
                                                        25
                                                                    19.     In February 2018, Kristin underwent reconstructive surgery. Following surgery,
                                                        26
                                                             Kristin’s medical professionals stated she required heavy pain killers for about 10 days, so she
                                                        27
                                                             should not make major decisions or judgment calls during that time period.
                                                        28
                                                                                                   Page 3 of 14
                                                              Case 2:20-cv-01448-DGC Document 13 Filed 10/15/20 Page 4 of 14




                                                        1           20.    About three days after her medical release, Lakshmanan emailed Kristin that
                                                        2    her duties with regard to her current projects were being removed from her and that she need
                                                        3    not attend any future meetings on these projects. Lakshmanan told Kristin that her projects
                                                        4    were to be transferred to men, including Phil Davidson.
                                                        5           21.    Kristin spoke to Lakshmanan asking him if she was going to lose her projects
                                                        6    permanently, even when she came back from leave the following week. Lakshmanan told her
                                                        7    she could keep her projects if she came back immediately.
                                                        8           22.    Kristin had been working on these projects for about 13 months. Kristin knew
                                                        9    from experience at GoDaddy that if she lost her projects she was at risk of losing her job. At
                                                        10   the time, Kristin was the main breadwinner in her family and couldn’t afford to lose her job.
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11          23.    Kristin returned to work 4 days after surgery, 6 days early, to keep her projects.
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                        12          24.    As a result of returning to work prematurely, Kristin developed Complex
                                                        13   Regional Pain Syndrome (CRPS). CRPS Type I, which Kristin has, is a permanent condition
               HOUK LAW FIRM, PLLC




                                                        14   without a cure and with only limited effective treatments. CRPS is one of the most painful
                                                        15   conditions of all medical issues, as measured by the McGill Pain Index. Sitting in an upright
                                                        16   position caused Kristin’s CRPS.
                                                        17          25.    As a result of returning to work prematurely, in February 2018, Kristin
                                                        18   developed a blood clot. In February 2018, because of the blood clot and testing required to
                                                        19   determine if she had CRPS, Kristin requested and was approved for leave under the FMLA.
                                                        20   Kristin reported to the FMLA vendor that Lakshmanan threatened her projects and made her
                                                        21   work when the doctor wanted her to be on leave.
                                                        22          26.    After filing for leave under FMLA, Lakshmanan told Kristin:
                                                        23                 a.     “I won’t protect you anymore because you went to HR and filed for
                                                        24                        leave under the FMLA.”
                                                        25                 b.     Friends don’t file leave requests;
                                                        26                 c.     It was a betrayal for Kristin to file for leave;
                                                        27                 d.     She put him in a bad position because she took leave; and
                                                        28
                                                                                                  Page 4 of 14
                                                              Case 2:20-cv-01448-DGC Document 13 Filed 10/15/20 Page 5 of 14




                                                        1                     e.     Lakshamanan had to cover for Kristin to keep everything afloat because
                                                        2                            Kristin took leave.
                                                        3           27.       In March 2018, after returning from leave, Lakshmanan told Kristin on a call
                                                        4    that she violated his trust and got him in trouble for reporting him to the FMLA vendor that
                                                        5    Lakshmanan threatened her projects and made her work when the doctor wanted her to be on
                                                        6    leave. When Kristin responded that she wanted HR on the line because Lakshmanan was
                                                        7    threatening her, Lakshmanan told Kristin that in 35 years, no woman has ever spoken to him
                                                        8    in the way Kristin did. After the call, Lakshmanan also questioned Kristin’s application for
                                                        9    leave, suggesting she falsified information on her application.
                                                        10          28.       In April 2018, GoDaddy terminated Kristin’s employment, less than two weeks
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11   after Kristin’s termination.
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                        12          29.       GoDaddy’s proferred reason for terminating Kristin was because she had less
                                                        13   technical experience than those retained.
               HOUK LAW FIRM, PLLC




                                                        14          30.       But, Kristin had at least as much technical experience as the men who
                                                        15   GoDaddy retained. In fact, following her separation from GoDaddy, Kristin obtained a
                                                        16   position that required the technical skills that GoDaddy claimed she was lacking.
                                                        17          31.       Prior to terminating Kristin’s employment, GoDaddy terminated the
                                                        18   employment of another woman who had more and better technical skills than the men who
                                                        19   were retained.
                                                        20          32.       GoDaddy also claimed they terminated the employment of her former
                                                        21   supervisor for lacking technical experience, but, in fact, he was terminated primarily for other
                                                        22   reasons, including the allegations of sex discrimination and harassment Kristin filed against
                                                        23   him in August 2017. Also, GoDaddy terminated him more than a month prior to Kristin (in
                                                        24   March 2018).
                                                        25          33.       Following Kristin’s termination, Kristin reported Lakshmanan’s conduct to
                                                        26   GoDaddy’s CEO, the Chief People Officer, and the SVP of Martech. Less than two weeks
                                                        27
                                                        28
                                                                                                    Page 5 of 14
                                                              Case 2:20-cv-01448-DGC Document 13 Filed 10/15/20 Page 6 of 14




                                                        1    later, GoDaddy informed Kristin that she wouldn’t be able to have any other positions with
                                                        2    GoDaddy.
                                                        3           34.       Following Kristin’s termination, GoDaddy promoted Lakshmanan.
                                                        4           35.       Kristin filed a timely charge of discrimination, the EEOC issued a right to sue
                                                        5    letter on April 23, 2020, and this lawsuit was filed timely.
                                                        6                                           Demand for Jury Trial
                                                        7           36.       Plaintiff Kristin demands a trial by jury pursuant to the Seventh Amendment to
                                                        8    the United States Constitution, and Federal Rule of Procedure 38(a), (b).
                                                        9
                                                                                                          Count One:
                                                        10
                                                                                              Termination Based Upon Sex
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11                                   Title VII, 42 U.S.C. § 2000(e)-2(1)
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                        12                                           Against GoDaddy

                                                        13
               HOUK LAW FIRM, PLLC




                                                                    37.       Kristin repeats and realleges each allegation of this complaint as if fully set forth
                                                        14
                                                             in this claim.
                                                        15
                                                        16          38.       GoDaddy terminated Kristin’s employment in violation of 42 U.S.C. § 2000(e)-

                                                        17   2(1) based on sex and not men.
                                                        18
                                                                    39.       As a direct and proximate result of the conduct by GoDaddy, Kristin is entitled
                                                        19
                                                             to compensatory damages including for pain, suffering (including pain and suffering due to
                                                        20
                                                        21   developing Complex Regional Pain Syndrome (CRPS)), inconvenience, diminished enjoyment

                                                        22   of life, humiliation, outrage, discomfort, anxiety, sorrow, fear, depression, loss of sleep,
                                                        23   nightmares, loss of the love, care, affection, companionship, and other pleasures of the marital
                                                        24
                                                             relationship, change in demeanor, and harmed reputation at work. Kristin also incurred medical
                                                        25
                                                             expenses. Kristin is reasonably likely to incur more compensatory damages in the future.
                                                        26
                                                        27
                                                        28
                                                                                                     Page 6 of 14
                                                              Case 2:20-cv-01448-DGC Document 13 Filed 10/15/20 Page 7 of 14



                                                                     40.     Injunctive relief should be granted for Kristin against Defendant to prevent
                                                        1
                                                        2    further acts of discrimination, particularly since the Defendant appears to be oblivious to their
                                                        3    duties and liabilities under 42 U.S.C. § 2000(e)-2(1).
                                                        4
                                                                     41.     The unlawful employment practices complained of were intentional.
                                                        5
                                                                     42.     The unlawful employment practices complained of were done with malice or with
                                                        6
                                                        7    reckless indifference to Kristin’s federally protected rights.

                                                        8            43.     Kristin seeks a judgment for the following:
                                                        9
                                                                             A.     Compensatory and general damages in an amount to be determined by
                                                        10
                                                             the trier-of-fact;
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                        12                   B.     Monetary damages, including lost wages, salary, employment benefits,

                                                        13   401K vesting, stocks, and other compensation, in an amount to be proven at trial
               HOUK LAW FIRM, PLLC




                                                        14                   C.     Reinstatement, or front pay in lieu of reinstatement;
                                                        15
                                                                             D.     Punitive damages against GoDaddy;
                                                        16
                                                                             E.     Injunctive relief to prevent future similar violations of federal statutes and
                                                        17
                                                        18   to remedy harm done to Kristin;

                                                        19                   F.     Her reasonable attorney’s fees and expert fees incurred herein, pursuant
                                                        20
                                                             to 42 U.S.C. § 1988 (b), (c), Federal Rule of Civil Procedure 54(d)(2), and Local Rule of Civil
                                                        21
                                                             Procedure 54.2; and
                                                        22
                                                        23                   G.     Her taxable costs incurred herein, pursuant to Federal Rule of Civil

                                                        24   Procedure 54(d)(1), Local Rule of Civil Procedure 54.1, and 28 U.S.C. § 1920.
                                                        25
                                                        26
                                                        27
                                                        28
                                                                                                   Page 7 of 14
                                                              Case 2:20-cv-01448-DGC Document 13 Filed 10/15/20 Page 8 of 14



                                                                                                  Count Two:
                                                        1
                                                                     Interference with Leave Claim Under the Family and Medical Leave Act,
                                                        2                                     29 U.S.C. § 2615(a)(1)
                                                                                       Against GoDaddy and Lakshmanan
                                                        3
                                                        4           44.       Kristin repeats and realleges each allegation of this complaint as if fully set forth

                                                        5    in this claim.
                                                        6           45.       It is unlawful for an employer to interfere with an employee’s exercise of (or
                                                        7
                                                             attempts to exercise) rights under the Family and Medical Leave Act (FMLA) including by
                                                        8
                                                             chilling or discouraging the exercise of rights under the FMLA. 29 U.S.C. § 2615(a)(1); 29
                                                        9
                                                        10   C.F.R. § 825.220; Schuett v. Eli Lilly & Co., No. 3:10-CV-784-HZ, 2011 WL 5865950, at *11
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11   (D. Or. Nov. 22, 2011).
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                        12
                                                                    46.       At all relevant times, including in 2018, Kristin was eligible for leave and
                                                        13
               HOUK LAW FIRM, PLLC




                                                             entitled to leave under the FMLA. 29 U.S.C. § 2611(2), 29 U.S.C. § 2612(a)(1) and (e)(1).
                                                        14
                                                        15          47.       GoDaddy and Lakshmanan interfered with, discouraged, or chilled Kristin’s

                                                        16   rights under the FMLA including by threatening not to reinstate her to an equivalent position
                                                        17
                                                             within the meaning of 29 C.F.R. § 825.214-15 if she remained on leave and terminating her
                                                        18
                                                             employment days because she intended to exercise her rights under the FMLA and did
                                                        19
                                                             exercise her rights under the FMLA.
                                                        20
                                                        21          48.       The unlawful employment practices complained of above were willful, in that
                                                        22   Defendants knew or showed reckless disregard for Kristin’s rights under the FLMA and that
                                                        23
                                                             Defendants’ conduct was prohibited by the FMLA.
                                                        24
                                                                    49.       As a direct and proximate result of the conduct by GoDaddy and Lakshmanan,
                                                        25
                                                        26   Kristin suffered monetary damages, including lost wages, salary, employment benefits, 401K

                                                        27
                                                        28
                                                                                                     Page 8 of 14
                                                              Case 2:20-cv-01448-DGC Document 13 Filed 10/15/20 Page 9 of 14



                                                             vesting, stocks, and other compensation, in an amount to be proven at trial pursuant to 29
                                                        1
                                                        2    U.S.C. § 2617(a)(1).

                                                        3           50.       The unlawful employment practices complained of above were without good
                                                        4
                                                             faith and without reasonable grounds for believing the acts or omissions were not a violation
                                                        5
                                                             of the FMLA.
                                                        6
                                                        7           51.       Kristin seeks a judgment for the following:

                                                        8                     a. Liquidated damages pursuant to 29 U.S.C. § 2617(a)(1).
                                                        9
                                                                              b. Equitable relief such as employment, reinstatement, and promotion
                                                        10
                                                                                 pursuant to 29 U.S.C. § 2617(a)(1).
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                                              c. Her reasonable attorney’s fees and expert fees incurred herein, pursuant to 42
                                                        12
                                                        13                       U.S.C. § 1988 (b), (c), Federal Rule Civil Procedure 54(d)(2), and Local Rule
               HOUK LAW FIRM, PLLC




                                                        14                       Civil Procedure 54.2; and
                                                        15
                                                                              d. Her taxable costs incurred herein, pursuant to Federal Rule Civil Procedure
                                                        16
                                                                                 54(d)(1), Local Rule Civil Procedure 54.1, and 28 U.S.C. § 1920.
                                                        17
                                                        18                                             Count Three:
                                                        19                        Failure to Provide Reasonable Accommodation, ADA
                                                                                            42 U.S.C. §§ 12112(a) and (b)(5)(A)
                                                        20                                          Against GoDaddy
                                                        21
                                                                    52.       Kristin repeats and realleges each allegation of this complaint as if fully set forth
                                                        22
                                                             in this claim.
                                                        23
                                                        24          53.       Kristin is a qualified individual with a disability.

                                                        25          54.       Kristin was able to perform her job duties with or without a reasonable
                                                        26   accommodation.
                                                        27
                                                                    55.       Leave of absence may be a reasonable accommodation.
                                                        28
                                                                                                      Page 9 of 14
                                                             Case 2:20-cv-01448-DGC Document 13 Filed 10/15/20 Page 10 of 14



                                                                    56.     GoDaddy failed to make reasonable accommodation to the physical and mental
                                                        1
                                                        2    limitations of Kristin.
                                                        3           57.     GoDaddy failed to initiate or engage with Kristin to identify the precise
                                                        4
                                                             limitations resulting from her disabilities and potential accommodations that could overcome
                                                        5
                                                             those limitations.
                                                        6
                                                        7           58.     The unlawful employment practices complained of in the foregoing were and

                                                        8    are intentional.
                                                        9
                                                                    59.     The unlawful employment practices complained of in the foregoing paragraphs
                                                        10
                                                             were and are done with malice or with reckless indifference to the federally protected rights of
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                        12   Kristin.

                                                        13          60.     As a direct and proximate results of the conduct by conduct of GoDaddy,
               HOUK LAW FIRM, PLLC




                                                        14   Kristin is entitled to compensatory damages including for suffering, pain, (including pain and
                                                        15
                                                             suffering due to developing Complex Regional Pain Syndrome (CRPS)), inconvenience,
                                                        16
                                                             diminished enjoyment of life, humiliation, outrage, discomfort, anxiety, sorrow, fear,
                                                        17
                                                        18   depression, loss of sleep, nightmares, loss of the love, care, affection, companionship, and

                                                        19   other pleasures of the marital relationship, change in demeanor, and harmed reputation at
                                                        20
                                                             work. Kristin also incurred medical expenses. Kristin is reasonably likely to incur more
                                                        21
                                                             compensatory damages in the future.
                                                        22
                                                        23          61.     Injunctive relief should be granted for Kristin against the Defendant to prevent

                                                        24   further acts of retaliation, particularly since the Defendant appears to be oblivious to their
                                                        25
                                                             duties and liabilities under 42 U.S.C. §§ 12112(a) and (b)(5)(A).
                                                        26
                                                                    62.     The unlawful employment practices complained of were intentional.
                                                        27
                                                        28
                                                                                                  Page 10 of 14
                                                             Case 2:20-cv-01448-DGC Document 13 Filed 10/15/20 Page 11 of 14



                                                                     63.      The unlawful employment practices complained of were done with malice or
                                                        1
                                                        2    with reckless indifference to Kristin’s federally protected rights.
                                                        3            64.      Kristin seeks a judgment for the following:
                                                        4
                                                                              A.     Compensatory and general damages in an amount to be determined by
                                                        5
                                                             the trier-of-fact;
                                                        6
                                                        7                     B.     Punitive damages;

                                                        8                     C.     Monetary damages, including lost wages, salary, employment benefits,
                                                        9
                                                             401K vesting, stocks, and other compensation, in an amount to be proven at trial;
                                                        10
                                                                              D.     Reinstatement, or front pay in lieu of reinstatement;
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                        12                    E.     Injunctive relief to prevent future similar violations of federal statutes and

                                                        13   to remedy harm done to Kristin;
               HOUK LAW FIRM, PLLC




                                                        14
                                                                              F.     Her reasonable attorney’s fees and expert fees incurred herein, pursuant
                                                        15
                                                             to 42 U.S.C. § 1988 (b), (c), Federal Rule Civil Procedure 54(d)(2), and Local Rule Civil
                                                        16
                                                        17   Procedure 54.2; and

                                                        18                    G.     Her taxable costs incurred herein, pursuant to Federal Rule Civil
                                                        19
                                                             Procedure 54(d)(1), Local Rule Civil Procedure 54.1, and 28 U.S.C. § 1920.
                                                        20
                                                        21                                              Count Four:
                                                                                              Discriminatory Discharge, ADA
                                                        22                                   42 U.S.C. §§ 12112(a) and (b)(5)(B)
                                                        23                                           Against GoDaddy

                                                        24           65.      Kristin repeats and realleges each allegation of this complaint as if fully set forth
                                                        25   in this claim.
                                                        26
                                                                     66.      Kristin is a qualified individual with a disability.
                                                        27
                                                        28
                                                                                                     Page 11 of 14
                                                             Case 2:20-cv-01448-DGC Document 13 Filed 10/15/20 Page 12 of 14



                                                                    67.     GoDaddy terminated Kristin because of her disabilities and/or because she had
                                                        1
                                                        2    physical or mental limitations requiring reasonable accommodation.
                                                        3           68.     The unlawful employment practices complained of in the foregoing paragraphs
                                                        4
                                                             were and are intentional.
                                                        5
                                                                    69.     The unlawful employment practices complained of in the foregoing paragraphs
                                                        6
                                                        7    were and are done with malice or with reckless indifference to the federally protected rights of

                                                        8    Kristin.
                                                        9
                                                                    70.     As a direct and proximate results of the conduct by conduct of GoDaddy,
                                                        10
                                                             Kristin is entitled to compensatory damages including for suffering, pain, (including pain and
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                        12   suffering due to developing Complex Regional Pain Syndrome (CRPS)), inconvenience,

                                                        13   diminished enjoyment of life, humiliation, outrage, discomfort, anxiety, sorrow, fear,
               HOUK LAW FIRM, PLLC




                                                        14   depression, loss of sleep, nightmares, loss of the love, care, affection, companionship, and
                                                        15
                                                             other pleasures of the marital relationship, change in demeanor, and harmed reputation at
                                                        16
                                                             work. Kristin also incurred medical expenses. Kristin is reasonably likely to incur more
                                                        17
                                                        18   compensatory damages in the future.

                                                        19          71.     Injunctive relief should be granted for Kristin against the Defendant to prevent
                                                        20
                                                             further acts of retaliation, particularly since the Defendant appears to be oblivious to their
                                                        21
                                                             duties and liabilities under 42 U.S.C. §§ 12112(a) and (b)(5)(B).
                                                        22
                                                        23          72.     The unlawful employment practices complained of were intentional.

                                                        24          73.     The unlawful employment practices complained of were done with malice or
                                                        25
                                                             with reckless indifference to Kristin’s federally protected rights.
                                                        26
                                                                    74.     Kristin seeks a judgment for the following:
                                                        27
                                                        28
                                                                                                  Page 12 of 14
                                                             Case 2:20-cv-01448-DGC Document 13 Filed 10/15/20 Page 13 of 14



                                                                             H.     Compensatory and general damages in an amount to be determined by
                                                        1
                                                        2    the trier-of-fact;
                                                        3                    I.     Punitive damages;
                                                        4
                                                                             J.     Monetary damages, including lost wages, salary, employment benefits,
                                                        5
                                                             401K vesting, stocks, and other compensation, in an amount to be proven at trial;
                                                        6
                                                        7                    K.     Reinstatement, or front pay in lieu of reinstatement;

                                                        8                    L.     Injunctive relief to prevent future similar violations of federal statutes and
                                                        9
                                                             to remedy harm done to Kristin;
                                                        10
                                                                             M.     Her reasonable attorney’s fees and expert fees incurred herein, pursuant
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                        12   to 42 U.S.C. § 1988 (b), (c), Federal Rule Civil Procedure 54(d)(2), and Local Rule Civil

                                                        13   Procedure 54.2; and
               HOUK LAW FIRM, PLLC




                                                        14
                                                                             N.     Her taxable costs incurred herein, pursuant to Federal Rule Civil
                                                        15
                                                             Procedure 54(d)(1), Local Rule Civil Procedure 54.1, and 28 U.S.C. § 1920.
                                                        16
                                                        17                   WHEREFORE, Kristin prays for the following relief:

                                                        18           1.      For a declaration that GoDaddy violated Kristin’s rights under Title VII, the
                                                        19   FMLA, and the ADA;
                                                        20
                                                                     2.      For a declaration that Lakshmanan violated Kristin’s rights under the FMLA;
                                                        21
                                                                     3.      All relief available under the statutes and common laws asserted in this case.
                                                        22
                                                        23           4.      For injunctive relief, including a permanent injunction prohibiting GoDaddy

                                                        24   from engaging in discrimination under Title VII, the ADA, or interference under the FMLA;
                                                        25
                                                                     5.      For injunctive relief, including a permanent injunction prohibiting
                                                        26
                                                             Lakshmanan from engaging in interference under the FMLA;
                                                        27
                                                        28
                                                                                                   Page 13 of 14
                                                             Case 2:20-cv-01448-DGC Document 13 Filed 10/15/20 Page 14 of 14



                                                                    6.     For equitable relief such as employment, promotion, reinstatement or, in lieu
                                                        1
                                                        2    of reinstatement, front pay;

                                                        3           7.     For liquidated damages;
                                                        4
                                                                    8.     For punitive damages;
                                                        5
                                                                    9.     For compensation for past and future non-pecuniary losses (including medical
                                                        6
                                                        7    expenses) resulting from the unlawful practices under Title VII and the ADA;

                                                        8           10.    For interest on the above amounts at the highest legal rate from the date of
                                                        9    Judgment until paid in full;
                                                        10
                                                                    11.    For reasonable attorneys’ fees;
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                                    12.    Taxable costs.
                                                        12
                                                        13         13.     All other relief the court shall deem is just.
               HOUK LAW FIRM, PLLC




                                                        14
                                                                    DATED this 15th day of October 2020.
                                                        15
                                                                                                  HOUK LAW FIRM, PLLC
                                                        16
                                                        17                                        By:     /s/ Christopher R. Houk
                                                        18                                                Christopher R. Houk
                                                                                                          Attorneys for Kristin Fast
                                                        19
                                                        20   ORIGINAL of the foregoing e-filed
                                                             this 15th day of October 2020.
                                                        21
                                                             /s/Christopher R. Houk
                                                        22
                                                             Christopher R. Houk
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28
                                                                                                  Page 14 of 14
